 

Exhibit 10.1

 

THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This THIRD AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Agreement”) is dated as of February 10, 2006, and is entered into by and
among BEACON SALES ACQUISITION, INC. (“Borrower”) and the Domestic Subsidiary
Guarantors which are signatories hereto (together with Borrower, “Obligors”);
GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), for itself as a Lender, as
L/C Issuer and as Agent; and the Lenders and Canadian Facility Lenders which are
signatories hereto.

WHEREAS, Agent, Lenders and Obligors are parties to a certain Third Amended and
Restated Loan and Security Agreement dated as of October 14, 2005 (as such
agreement has been or may hereafter be from time to time amended, supplemented
or otherwise modified, the “Loan Agreement”); and

WHEREAS, the parties have agreed to amend the Loan Agreement on the terms set
forth.

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Agreement and this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


1              DEFINITIONS.  CAPITALIZED TERMS USED IN THIS AGREEMENT, UNLESS
OTHERWISE DEFINED HEREIN, SHALL HAVE THE MEANING ASCRIBED TO SUCH TERMS IN THE
LOAN AGREEMENT.


2              AMENDMENT TO LOAN AGREEMENT.  CLAUSE (8) OF THE DEFINITION OF
“INTEREST PERIOD” SET FORTH IN SECTION 11.1 OF THE LOAN AGREEMENT IS HEREBY
AMENDED TO READ AS FOLLOWS:

“(8) there shall be no more than ten (10) Interest Periods relating to LIBOR
Loans outstanding at any time.”


3              CONDITIONS.  THE EFFECTIVENESS OF THIS AGREEMENT IS SUBJECT TO
THE FOLLOWING CONDITIONS PRECEDENT (UNLESS SPECIFICALLY WAIVED IN WRITING BY
AGENT AND REQUISITE LENDERS):


(A)           OBLIGORS, AGENT AND REQUISITE LENDERS SHALL HAVE EXECUTED AND
DELIVERED THIS AGREEMENT; AND


(B)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.


4              REPRESENTATIONS AND WARRANTIES.  TO INDUCE AGENT, LENDERS AND
CANADIAN FACILITY LENDERS TO ENTER INTO THIS AGREEMENT, OBLIGORS REPRESENT AND
WARRANT TO AGENT, LENDERS AND CANADIAN FACILITY LENDERS:


(A)           THAT THE LOAN PARTIES HAVE ALL REQUISITE ORGANIZATIONAL POWER AND
AUTHORITY TO ENTER INTO, AND CARRY OUT THE TRANSACTIONS CONTEMPLATED BY, THIS
AGREEMENT AND ALL OTHER AGREEMENT AND DOCUMENTS EXECUTED IN CONNECTION THEREWITH
TO WHICH SUCH LOAN PARTIES ARE PARTIES.


(B)           THAT THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
ALL OTHER AGREEMENTS AND DOCUMENTS EXECUTED IN CONNECTION THEREWITH HAVE BEEN
DULY AUTHORIZED BY ALL REQUISITE ACTION ON THE PART OF THE LOAN PARTIES WHICH
ARE PARTIES THERETO AND THAT THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED
BY BORROWER;


(C)           THAT EACH OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
SECTION 4 OF THE LOAN AGREEMENT (OTHER THAN THOSE WHICH, BY THEIR TERMS,
SPECIFICALLY ARE MADE AS OF CERTAIN DATE PRIOR TO THE DATE HEREOF) ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF; AND


(D)           THAT, AFTER GIVING EFFECT TO THIS AGREEMENT, NO DEFAULT OR EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING.


5              SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE SHALL NOT IMPAIR OR
INVALIDATE THE REMAINDER OF THIS AGREEMENT AND THE EFFECT THEREOF SHALL BE
CONFINED TO THE PROVISION SO HELD TO BE INVALID OR UNENFORCEABLE.

 

 

--------------------------------------------------------------------------------


 


6              COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH TAKEN
TOGETHER SHALL BE ONE AND THE SAME INSTRUMENT.


7              RATIFICATION.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE TERMS
AND PROVISIONS SET FORTH IN THIS AGREEMENT SHALL NOT BE DEEMED TO BE A
MODIFICATION OR WAIVER OF ANY TERM OR CONDITION OF THE LOAN AGREEMENT.  THE
TERMS AND PROVISIONS OF THE LOAN AGREEMENT, AS AMENDED HEREBY, AND THE OTHER
LOAN DOCUMENTS ARE RATIFIED AND CONFIRMED AND SHALL CONTINUE IN FULL FORCE AND
EFFECT AND SHALL CONTINUE TO GUARANTEE OR SECURE, AS THE CASE MAY BE, TO THE
FULLEST EXTENT POSSIBLE, THE PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS UNDER OR
IN RESPECT OF THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS AND ALL
COLLATERAL ENCUMBERED BY ANY OF THE LOAN DOCUMENTS WILL CONTINUE TO SECURE, TO
THE FULLEST EXTENT POSSIBLE, THE PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS
UNDER OR IN RESPECT OF THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

 

BEACON SALES ACQUISITION, INC.

 

 

 

By:

/s/ David R. Grace

 

Title:

Chief Financial Officer

 

 

 

 

QUALITY ROOFING SUPPLY

 

COMPANY, INC.

 

 

 

 

By:

/s/ David R. Grace

 

Title:

Chief Financial Officer

 

 

 

 

BEACON CANADA, INC.

 

 

 

 

By:

/s/ David R. Grace

 

Title:

Chief Financial Officer

 

 

 

 

BEST DISTRIBUTING CO.

 

 

 

 

By:

/s/ David R. Grace

 

Title:

Chief Financial Officer

 

 

 

 

THE ROOF CENTER, INC.

 

 

 

 

By:

/s/ David R. Grace

 

Title:

Chief Financial Officer

 

 

 

 

WEST END LUMBER COMPANY, INC.

 

 

 

 

By:

/s/ David R. Grace

 

Title:

Chief Financial Officer

 

 

 

 

J.G.A. BEACON, INC.

 

 

 

 

By:

/s/ David R. Grace

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

 

SDI HOLDING, INC.

 

 

 

 

By:

/s/ David R. Grace

 

Title:

Chief Financial Officer

 

 

 

 

SDI ACQUISITION GUARANTOR, INC.

 

 

 

 

By:

/s/ David R. Grace

 

Title:

Chief Financial Officer

 

 

 

 

SHELTER DISTRIBUTION, INC.

 

 

 

 

By:

/s/ David R. Grace

 

Title:

Chief Financial Officer

 

 

 

 

BEACON PACIFIC, INC.

 

 

 

 

By:

/s/ David R. Grace

 

Title:

Chief Financial Officer

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent, an L/C Issuer and Lender

 

 

 

 

By:

John M. Steidle

 

Its Authorized Signatory

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

as a Lender

 

 

 

 

By:

Jason Riley

 

Title:

Vice President

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender

 

 

 

 

By:

Chad Ramsey

 

Title:

Vice President

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION, a national banking association, as a Lender

 

 

 

 

By:

Andrew Heinz

 

Title:

Vice President

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By:

Steve Christ

 

Title:

Account Executive

 

 

 

 

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL), as a Lender

 

 

 

 

By:

Vicki Geist

 

Title:

Vice President

 

 

 

 

UPS CAPITAL CORPORATION, as a Lender

 

 

 

 

By:

John P. Holloway

 

Title:

Director of Portfolio Management

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

By:

John Penny

 

Title:

Vice President

 

 

 

 

ANTARES CAPITAL CORPORATION,

 

as a Lender

 

 

 

 

By:

John M. Steidle

 

 

Its Authorized Signatory

 

 

 

 

GE CANADA FINANCE HOLDING COMPANY, as the sole Canadian Facility Lender

 

 

 

 

By:

Jack F. Morrone

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION (HOLDINGS)

The undersigned hereby (i) acknowledges receipt of a copy of each of the Third
Amendment to Third Amended and Restated Loan and Security Agreement and the
Increased Commitment Agreement (together, the “Agreements”); (ii) consents to
Obligors’ execution and delivery thereof; and (iii) affirms that nothing
contained therein shall modify in any respect whatsoever its guaranty of the
obligations of the undersigned to Agent and Lenders pursuant to the terms of
that certain Guaranty dated as of March 12, 2004 (the “Holdings Guaranty”) and
reaffirms that the Holdings Guaranty is and shall continue to remain in full
force and effect and that each Loan Document to which it is a party or otherwise
bound and all Collateral encumbered thereby will continue to guaranty or secure,
as the case may be, to the fullest extent possible, the payment and performance
of all obligations under or in respect of the Holdings Guaranty and such other
Loan Documents.  Although the undersigned has been informed of the matters set
forth herein and has acknowledged and consented to same, the undersigned
understands that Agent and Lenders have no obligation to inform it of such
matters in the future or to seek its acknowledgment or consent to future
agreements or waivers, and nothing herein shall create such a duty.

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Agreements.

 

BEACON ROOFING SUPPLY, INC.

 

 

 

 

 

By:

/s/ David R. Grace

 

Name:

David R. Grace

 

Title:

Senior Vice President & CFO

 

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION (BEACON CANADA)

The undersigned hereby (i) acknowledges receipt of a copy of each of the Third
Amendment to Third Amended and Restated Loan and Security Agreement and the
Increased Commitment Agreement (together, the “Agreements”); (ii) consents to
the terms and conditions of the Agreements and the execution and delivery of the
Agreements by the Obligors; and (iii) confirms and ratifies the terms of the
Amended and Restated Guarantee dated as of June 8, 2001 given by the undersigned
in favor of Agent, as acknowledged, confirmed and amended pursuant to the
Acknowledgement and Confirmation dated October 14, 2005 between the undersigned,
Beacon Canada, Inc. and Agent (as further amended, restated, supplemented or
otherwise modified from time to time, the “Beacon Canada Guarantee”) and
reaffirms that the Beacon Canada Guarantee is not released or discharged by the
execution and delivery of the Agreements and is and shall continue to remain in
full force and effect and that each Loan Document to which the undersigned is a
party or otherwise bound and all Collateral encumbered thereby will continue to
guarantee or secure, as the case may be, to the fullest extent possible, the
payment and performance of all obligations under or in respect of the Beacon
Canada Guarantee and such other Loan Documents.  Although the undersigned has
been informed of the matters set forth herein and has acknowledged and consented
to same, the undersigned understands that Agent and Lenders have no obligation
to inform it of such matters in the future or to seek its acknowledgement or
consent to future agreements or waivers, and nothing herein shall create such a
duty.

Capitalized terms used in this Consent and Reaffirmation, unless otherwise
defined herein, shall have the meanings given to them in that certain Third
Amended and Restated Loan and Security Agreement dated as of October 14, 2005
among Beacon Sales Acquisition, Inc., Quality Roofing Supply Company, Inc.,
Beacon Canada, Inc., Best Distributing Co., The Roof Center, Inc., West End
Lumber Company, Inc., J.G.A. Beacon, Inc., SDI Holding, Inc., SDI Acquisition
Guarantor, Inc., Shelter Distribution, Inc., and Beacon Pacific, Inc., the
financial institutions party thereto, and General Electric Capital Corporation.

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Agreements.

 

BEACON ROOFING SUPPLY CANADA COMPANY

 

 

 

 

By:

/s/ David R. Grace

 

 

Name: David R. Grace

 

 

Title: Senior Vice President & CFO

 

--------------------------------------------------------------------------------